DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2020 and 09/14/2020 have been considered by the examiner.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0212625) in view of Kim et al. (US 10,139,692), and further in view of Jack et al. (US 2015/0002919).
Regarding claims 1 and 13, Lee discloses, an electrochromic device (Figs. 1-14) comprising: 
a first electrode (130); 
a first auxiliary electrode (180) formed to be in contact with the first electrode; 
a second electrode (140); 
a second auxiliary electrode (190) formed to be in contact with the second electrode and to have an average distance of 100 mm or less with the first auxiliary electrode (Para. 0058 and see Fig. 3); 
an electrochromic layer (150, 160) formed to be in contact with the first electrode, or the second electrode, or both; 
a solid electrolyte layer (Para. 0050, 0053 and see 170) formed to be in contact with at least one selected from the group consisting of the first electrode, the second electrode, and the electrochromic layer, but not to be in contact with the first auxiliary electrode and the second auxiliary electrode; and 
a controlling unit (Para. 0054) configured to control to apply voltage to the electrochromic layer with the first electrode and the second electrode according to a driving pattern (Para. 0054-0055, 0059 and see Figs. 8-9).
Lee does not disclose the electrochromic layer is not to be in contact with the first auxiliary electrode and the second auxiliary electrode.
Kim teaches, from the same field of endeavor that in an electrochromic device (Fig. 6) that it would have been desirable to make the electrochromic layer (250) is not to be in contact with the first auxiliary electrode (231) and the second auxiliary electrode (241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrochromic layer is not to be in contact with the first auxiliary electrode and the second auxiliary electrode as taught by the electrochromic device of Kim the electrochromic device of Lee since Kim teaches it is known to include these features in an electrochromic device for the purpose of providing a light weight electrochromic device with a thin profile and low power consumption.
Lee in view of Kim does not disclose the driving pattern is at least one selected from the group consisting of a first driving pattern, a second driving pattern, and an initialization driving pattern, wherein the first driving pattern is a driving pattern configured to turn the electrochromic layer into a first coloring state, and the first driving pattern is a driving pattern configured to apply a first voltage pulse A for increasing a response speed of the electrochromic layer, to apply a first voltage pulse B for forming the first coloring state where the first voltage pulse B is lower than the first voltage pulse A, and then to maintain a state where voltage is not applied, wherein the second driving pattern is a driving pattern configured to turn the first coloring state into a second coloring state that has coloring density lower than coloring density of the first coloring state, and the second driving pattern is a driving pattern configured to apply a second voltage pulse A for increasing a response speed of the electrochromic layer, to apply a second voltage pulse B for forming the second coloring state where the second voltage pulse B is higher than the second voltage pulse A or has reverse polarity to the polarity of the second voltage pulse A, and then to maintain a state where voltage is not applied, and wherein the initialization driving pattern is a driving pattern configured to form an initial decolored state, and the initialization driving pattern is a driving pattern configured to apply initialization voltage pulse A that has reverse polarity to the polarity of the first voltage pulse A and is for increasing a response speed of the electrochromic layer, and then to apply initialization voltage pulse B that is for forming an initial decolored state and makes potential of the electrochromic layer substantially 0 V, or to cause a short-circuit.
Jack teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the driving pattern is at least one selected from the group consisting of a first driving pattern, a second driving pattern, and an initialization driving pattern, wherein the first driving pattern is a driving pattern configured to turn the electrochromic layer into a first coloring state, and the first driving pattern is a driving pattern configured to apply a first voltage pulse A for increasing a response speed of the electrochromic layer, to apply a first voltage pulse B for forming the first coloring state where the first voltage pulse B is lower than the first voltage pulse A, and then to maintain a state where voltage is not applied, wherein the second driving pattern is a driving pattern configured to turn the first coloring state into a second coloring state that has coloring density lower than coloring density of the first coloring state, and the second driving pattern is a driving pattern configured to apply a second voltage pulse A for increasing a response speed of the electrochromic layer, to apply a second voltage pulse B for forming the second coloring state where the second voltage pulse B is higher than the second voltage pulse A or has reverse polarity to the polarity of the second voltage pulse A, and then to maintain a state where voltage is not applied, and wherein the initialization driving pattern is a driving pattern configured to form an initial decolored state, and the initialization driving pattern is a driving pattern configured to apply initialization voltage pulse A that has reverse polarity to the polarity of the first voltage pulse A and is for increasing a response speed of the electrochromic layer, and then to apply initialization voltage pulse B that is for forming an initial decolored state and makes potential of the electrochromic layer substantially 0 V, or to cause a short-circuit (Para. 0052-0064 and see Figs. 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the driving pattern is at least one selected from the group consisting of a first driving pattern, a second driving pattern, and an initialization driving pattern, wherein the first driving pattern is a driving pattern configured to turn the electrochromic layer into a first coloring state, and the first driving pattern is a driving pattern configured to apply a first voltage pulse A for increasing a response speed of the electrochromic layer, to apply a first voltage pulse B for forming the first coloring state where the first voltage pulse B is lower than the first voltage pulse A, and then to maintain a state where voltage is not applied, wherein the second driving pattern is a driving pattern configured to turn the first coloring state into a second coloring state that has coloring density lower than coloring density of the first coloring state, and the second driving pattern is a driving pattern configured to apply a second voltage pulse A for increasing a response speed of the electrochromic layer, to apply a second voltage pulse B for forming the second coloring state where the second voltage pulse B is higher than the second voltage pulse A or has reverse polarity to the polarity of the second voltage pulse A, and then to maintain a state where voltage is not applied, and wherein the initialization driving pattern is a driving pattern configured to form an initial decolored state, and the initialization driving pattern is a driving pattern configured to apply initialization voltage pulse A that has reverse polarity to the polarity of the first voltage pulse A and is for increasing a response speed of the electrochromic layer, and then to apply initialization voltage pulse B that is for forming an initial decolored state and makes potential of the electrochromic layer substantially 0 V, or to cause a short-circuit as taught by the electrochromic device of Jack in the combination of Lee in view of Kim since Jack teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient electrochromic device with improved performance and visual quality.
Regarding claim 2, Lee, Kim and Jack discloses and teaches as set forth above, and Jack further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the controlling unit is configured to repeat either: applying the first voltage pulse B, and maintaining the state where voltage is not applied after applying the first voltage pulse B; or applying the second voltage pulse B, and maintaining the state where voltage is not applied after applying the second voltage pulse B, in the first driving pattern, or the second driving pattern, or both (Para. 0052-0064 and see Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device of Jack in the combination of Lee in view of Kim since Jack teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient electrochromic device with improved performance and visual quality.
Regarding claim 3, Lee, Kim and Jack discloses and teaches as set forth above, and Lee further discloses, each of the first auxiliary electrode and the second auxiliary electrode includes a metal material (see 180, 190).
Regarding claim 4, Lee, Kim and Jack discloses and teaches as set forth above, and Lee further discloses, the first auxiliary electrode is positioned at one side of the electrochromic layer and the second auxiliary electrode is positioned at another side of the electrochromic layer facing the one side (see 180, 190).
Regarding claim 5, Lee, Kim and Jack discloses and teaches as set forth above, and Jack further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make an average voltage of the first voltage pulse B and the second voltage pulse B is 1.23 V or less (Para. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device of Jack in the combination of Lee in view of Kim since Jack teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient electrochromic device with improved performance and visual quality.
Regarding claim 6, Lee, Kim and Jack discloses and teaches as set forth above, and Jack further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include a measuring unit configured to measure open-circuit voltage between the first electrode and the second electrode, wherein the measuring unit is configured to vary pulse properties of the first voltage pulse B and the second voltage pulse B according to the open-circuit voltage measured by the measuring unit when the controlling unit maintains the state where voltage is not applied in the first driving pattern and the second driving pattern (Para. 0005, 0008-0009 and 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device of Jack in the combination of Lee in view of Kim since Jack teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient electrochromic device with improved performance and visual quality.
Regarding claim 8, Lee, Kim and Jack discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the electrochromic layer includes a compound that can undergo a two-electron transfer reaction (250, 260).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device of Kim in the combination of Lee in view of Jack since Kim teaches it is known to include these features in an electrochromic device for the purpose of providing a light weight electrochromic device with a thin profile and low power consumption.
Regarding claim 9, Lee, Kim and Jack discloses and teaches as set forth above, and Lee further discloses, the electrochromic device includes two electrochromic layers each of which is the electrochromic layer (150, 160 and associated text), wherein one of the electrochromic layers is a first electrochromic layer including an electrochromic material capable of coloring in an oxidized state (150, 160 and associated text), and wherein the other electrochromic layer is a second electrochromic layer including an electrochromic material capable of coloring in a reduced state (150, 160 and associated text).
Regarding claim 10, Lee, Kim and Jack discloses and teaches as set forth above, and Jack further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include the state where voltage is not applied is maintained between application of the first voltage pulse A and application of the first voltage pulse B, between application of the second voltage pulse A and application of the second voltage pulse B, between application of the initialization voltage pulse A and application of the initialization voltage pulse B, or between application of the initialization voltage pulse A and the short-circuit, or any combination of the above-listed timings (Para. 0005, 0008-0009 and 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device of Jack in the combination of Lee in view of Kim since Jack teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient electrochromic device with improved performance and visual quality.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0212625) in view of Kim et al. (US 10,139,692) in view of Jack et al. (US 2015/0002919) as applied to claim 1 above, and further in view of Matsumoto et al. (US 2016/0209721).
Lee, Kim and Jack remains as applied to claim 1 above.
Lee, Kim and Jack does not disclose the solid electrolyte layer includes a solid solution including a matrix polymer and an ionic liquid.
Matsumoto teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the solid electrolyte layer includes a solid solution including a matrix polymer and an ionic liquid (Para. 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the solid electrolyte layer includes a solid solution including a matrix polymer and an ionic liquid as taught by the electrochromic device of Matsumoto in the combination of Lee, Kim and Jack since Matsumoto teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with enhanced response speed and reduced cost.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0212625) in view of Kim et al. (US 10,139,692) in view of Jack et al. (US 2015/0002919) as applied to claim 1 above, and further in view of Oshima et al. (US 10,281,793; already of record).
Lee, Kim and Jack remains as applied to claim 1 above.
Lee, Kim and Jack does not disclose a wearable device comprising: the electrochromic device according to claim 1 (see rejection of claim 1 above), and the wearable device is in the shape of a pair of spectacles.
Oshima teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include a wearable device (Col. 11, lines 41-50) comprising: the electrochromic device according to claim 1 (see rejection of claim 1 above), and the wearable device is in the shape of a pair of spectacles (Col. 11, lines 41-50).



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wearable device comprising: the electrochromic device according to claim 1 (see rejection of claim 1 above), and the wearable device is in the shape of a pair of spectacles as taught by the electrochromic device of Oshima in the combination of Lee, Kim and Jack since Oshima teaches it is known to include these features in an electrochromic device for the purpose of providing an efficient and high-contrast electrochromic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/28/2022